Citation Nr: 0604148	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-02 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
chondromalacia of the bilateral knees.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
chondromalacia of the bilateral knees.

3.  Entitlement to total disability based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1985 to 
September 1986.

This case was last before the Board in October 2004 when it 
was remanded, in pertinent part, to obtain a medical 
examination and opinion on the issue of whether the veteran's 
service-connected chondromalacia of the bilateral knees has 
aggravated non-service connected disorders of the back and 
hips.  Following completion of the requested action, a 
Supplemental Statement of the Case ("SSOC") was issued in 
November 2005 in which the Appeals Management Center 
("AMC") denied the claims.


FINDINGS OF FACT

1.  A low back disorder is not proximately due to or the 
result of the service-connected chondromalacia of the 
bilateral knees nor any incident of active military service.

2.  A bilateral hip disorder is not proximately due to or the 
result of the service-connected chondromalacia of the 
bilateral knees nor any incident of active military service.

3.  Service-connected disabilities have not been shown to be 
of such severity as to preclude substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for low back pain, to include as due to the service-connected 
chondromalacia of the bilateral knees are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).


2.  The criteria for the establishment of service connection 
for a bilateral hip disorder, to include as due to the 
service-connected chondromalacia of the bilateral knees are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005).

3.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2004, and June 2005.  The letters fully 
provided notice of elements (1), (2) and (3).  In addition, 
by virtue of the rating decisions on appeal, the March 2002 
Statement of the Case ("SOC"), and the October 2003, August 
2004, and November 2005 Supplemental Statements of the Case 
("SSOCs") the veteran was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  With respect 
to element (4), she was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the November 2005 SSOC.  
Moreover, in a June 2005 letter, she was specifically told to 
submit any evidence in her possession that pertains to her 
claims.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denials of her claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to her 
after the initial adjudication of the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that she was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  She was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that she has any evidence in her possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit her available private medical records or 
authorize VA to obtain those records on her behalf.  VA 
obtained her medical records from the Marion, Illinois and 
East Tennessee VA Medical Centers ("VAMC").  The veteran 
provided a private "Comprehensive Initial Evaluation" from 
Dr. R.R.P. dated July 1998, treatment records from a pain 
management center, workers' compensation board records, 
treatment records from F.R.B.H, and consultation reports from 
Dr. S.P. and Dr. A.M.G. dated March 2002.





The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

There is no competent medical evidence suggestive of a 
linkage between the veteran's claimed disabilities and her 
military service or her service-connected disabilities other 
than her own assertions that her back and hips were injured 
as a result of her service-connected knee disorders.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The record indicates that the veteran was afforded VA 
Compensation and Pension Exams ("VAE") in November 1999, 
September 2001, and May 2003 for both her low back condition 
and bilateral hip disorder to determine their etiology.  She 
was afforded another VAE in April 2005 following a remand 
from the Board that ordered another VAE to determine whether 
her claimed conditions were aggravated by the service-
connected disabilities.  Further examination or opinion is 
not needed on these claims because sufficient evidence is of 
record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in 

unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support her claims, the Board finds 
that the record is ready for appellate review.


Merits of the Claims

As noted, the veteran argues that low back pain and a 
bilateral hip disorder are caused by (or aggravated by) her 
service-connected chondromalacia of the bilateral knees.  The 
veteran also claims entitlement to total disability based 
upon individual unemployability as a result of her service-
connected disabilities.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeal will be 
denied.

Although the veteran has specifically contended that her low 
back and hip disorder are caused by the service-connected 
knee disorders, (i.e., a "secondary" service connection 
claim), the law provides that VA must also ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving secondary service connection, the Board must 
also examine the evidence of record to ascertain if there is 
any other basis upon which to develop or grant the claim, 
including direct service connection).



The veteran does not contend, nor does the record suggest, a 
finding of service connection on a direct causation basis - 
that is, no physician has opined that the disorders in 
question were incurred as a direct result of the veteran's 
active military service.

Therefore, the veteran's claims for service connection are 
being considered on a secondary basis.  Service connection 
may be granted for disability or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (2002). The resolution of this issue must be considered 
on the basis of the places, types and circumstances of her 
service as shown by service records, the official history of 
each organization in which the veteran served, her medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. § 
3.303(a) (2005).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  
Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Low Back Disorder:  

The evidence in this case shows that the veteran has mild 
lumbar spondylosis and possible early degenerative disc 
disease, although the latter is not confirmed by  magnetic 
resonance imaging testing (MRI).  

The pertinent issue, however, is whether the mild lumbar 
spondylosis was caused or aggravated by the veteran's 
service-connected knee disabilities.  The veteran does not 
contend, nor does the record suggest, a finding of service 
connection for the low back disorder on a direct causation 
basis - that is, no physician has opined that the disorder 
was incurred as a direct result of the veteran's active 
military service.  

Although the veteran's service medical records show she was 
seen in June 1985 with complaints to include left-sided 
thoracic back pain and her Medical Evaluation Board exam 
performed in May 1986 cites a history of recurrent back pain 
(no abnormalities of the spine were described or diagnosed on 
the clinical exam), the in-service complaints were acute, 
transitory and resolved with treatment.  

There is no evidence of record showing that arthritis of the 
low back manifested to a compensable degree within one year 
following service which would allow for presumptive service 
connection.  38 C.F.R. § 3.309(a) (2005).  In fact, further 
medical evidence regarding complaint of back problems or 
symptomatology of back problems is noticeably absent until a 
1995 worker's compensation board claim references treatment 
for a low back injury following a workplace injury in 1994 - 
approximately 8 years following the veteran's discharge from 
active military service.  

A non-VA , July 1998 Report of Comprehensive Initial 
Evaluation quotes the veteran as stating that her back 
problems dated back to August 1994 when she was lifting a 60 
pound box at her workplace.  She also reported involvement in 
an August 1997 motor vehicle accident which caused pain in 
her head, neck and mid/low back.  

During a September 2001 VA examination, the veteran reported 
the onset of her low back pain in September 1986, describing 
aching that radiated into the buttocks and hips with 
throbbing, tingling, and numbness of both legs.  VA Medical 
Center ("VAMC") treatment records beginning in October 1999 
indicate treatment for low back pain; however, x-rays of the 
lumbosacral spine were normal with the exception of mild 
lumbar dextroscoliosis.  The September 2001 VA examiner 
opined that the veteran's chronic low back pain was more than 
likely secondary to the 1997 motor vehicle accident.

A May 2003 VA examination revealed mild scoliosis secondary 
to a leg length discrepancy and discussed complaints of 
chronic lumbosacral spine pain, but did not provide a nexus 
between the veteran's back pain and an in-service event or 
her service-connected chondromalacia of the bilateral knees.  
Accordingly, the Board remanded the claim in October 2004 to 
obtain a VA examination specifically diagnosing and 
addressing the nature and etiology of the back disorder 
opining as to whether it has been aggravated by the veteran's 
service-connected knee disorders.  On remand, a VA examiner 
in April 2005 opined that the veteran's chondromalacia of the 
bilateral knees is neither the etiological source nor a 
contributing factor to the veteran's mild lumbar spondylosis.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  

Although the veteran argues that she has been told by medical 
professionals that her back condition is related to her knee 
disabilities, the Board finds no such evidence of record.  In 
fact, while the April 2005 VA examiner specifically stated 
that back pain is likely a symptom of chondromalacia of the 
bilateral knees, in general, the examiner also stated that 
the veteran's lumbar spine problem is relatively mild, early 
in its development and seemingly unrelated to gait 
abnormalities which suggests no relationship between the 
patient's long history of chondromalacia of the bilateral 
knees and her development of mild lumbar spondylosis.  
Accordingly, there is no competent medical opinion linking 
the veteran's currently diagnosed mild lumbar spondylosis to 
an in-serve event or injury or the service-connected 
chondromalacia of the bilateral knees.



While it cannot be doubted that the veteran is sincere in her 
belief that her mild lumbar spondylosis was caused by the 
service-connected knee disorders, her theory regarding this 
linkage is not competent evidence.  It is well-established 
that laypersons, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and her opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for mild lumbar spondylosis, 
secondary to service-connected knee disabilities.  In 
reaching the foregoing decision, the Board has considered the 
"benefit of the doubt rule."  However, as the evidence is 
not in relative equipoise, the rule is inapplicable in this 
case.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral Hip Disorder:

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where service 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has no current diagnosis of a bilateral hip 
disorder, nor has she submitted competent evidence of such a 
disorder, linked by competent evidence to either her military 
service or her service-related knee disabilities.  See 38 
C.F.R. 
§ 3.385.  The veteran's SMRs are negative for any injury or 
complaint regarding her hips.  Her Medical Board examination 
likewise is negative for a diagnosis of a bilateral hip 
disorder or complaints of hip problems or pain.  There are no 
reports of hip pain or a diagnosis of hip disorder in her 
1995 worker's compensation board records.  


A 1998 private "Comprehensive Initial Evaluation" by Dr. 
R.R.P. show normal range of motion in both hips with negative 
Patrick-Fabere's Test.  There are no complaints of hip pain 
documented in the report.  The veteran's records from the 
VAMC which are dated beginning in October 1999, include 
complaints of hip pain following a 1997 motor vehicle 
accident, however, no diagnosis is rendered for a bilateral 
hip disorder. 

The veteran has been afforded multiple VA examinations to 
evaluate her hips and to diagnose any bilateral hip disorder.  
In November 1999, the veteran told the VA examiner that at 
the time of her military discharge, she experienced right 
knee pain, lower back pain, left ankle pain and popping 
bilateral hips, however, her medical board separation 
examination/report is negative for such complaints.  Range of 
motion in her hips was described as normal (0 to 125 
bilaterally, extension 0 to 30, adduction 0 to 25, abduction 
0 to 45; external rotation of the hips was 60 bilaterally, 
internal rotation of the hips was 40 bilaterally with no 
residuals and no pain).  X-rays were negative for any 
problems or arthritis.  The examiner diagnosed her with 
subjective pain, stiffness, lack of endurance and instability 
of the hips with no evidence of pain on examination.

During a September 2001 VA examination, the veteran 
complained of bilateral hip pain and burning, fatigue, lack 
of endurance.  She described worsening pain in her hips and 
knees with going up and going down stairs or after sitting 
for any length of time.  The examining physician noted she 
had full range of motion in the bilateral hips and indicated 
that x-rays were negative for any osseous, articular or soft 
tissue abnormalities or arthritis.  The examiner concluded 
that that it was very unlikely that the hip pain was related 
to the knee condition, and instead related it to the 
veteran's 1997 motor vehicle accident.  

A May 2003 VA examination is negative for complaints or 
diagnosis of bilateral hip pain.  During a VA medical exam in 
April 2005, the veteran relayed her complaints of hip 
problems to the examining physician, describing them as 
related to her back and knee problems.  The VA examiner 
described them as diffuse, bilateral and poorly localized.  
X-rays of the hips were unremarkable.  The examiner stated 
that because there is no hip pathology specifically 
diagnosed, there is no apparent relation between the 
patient's chondromalacia of the bilateral knees and the 
development of hip complaints.  The only evidence of record 
of a diagnosed bilateral hip disorder is the veteran's own 
statements regarding the matter.

Expert medical evidence is necessary to establish the 
etiology of a disability, and because the veteran is not 
competent to provide such medical evidence, her statements 
concerning the diagnosis and etiology of her claimed 
disability are insufficient to demonstrate the in-service 
incurrence of the disability.  See Bostain, 11 Vet. App. at 
127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 
Vet. App. at 186 .

Furthermore, there is no competent evidence of continuous 
symptoms related to her alleged bilateral hip disorder since 
her separation from service or competent evidence of a 
current disability that has been secondarily related to her 
service-connected knee disabilities.  The first post-service 
record evidence of hip complaints is in the October 1999 VAMC 
treatment records.

In sum, because there is no current diagnosis of a bilateral 
hip disorder, the Board would need to resort to speculation 
to find that the veteran is disabled, and such does not 
trigger the benefit-of-the-doubt doctrine.  The law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a bilateral hip disorder, 
either direct or secondary to service-connected knee 
disabilities.  In reaching the foregoing decision, the Board 
has considered the "benefit of the doubt rule."  However, 
as the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102 (2005); 
Gilbert, 1 Vet. App. 49.




Total Disability Based Upon Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341 (2005).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19 (2005).

In this case, the issue is whether the veteran's 
chondromalacia of the bilateral knees precludes her from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran has submitted statements indicating she is unable 
to maintain employment because of pain she experiences and/or 
the side effects of pain medications she takes or has taken.  
The evidence confirms the veteran is diagnosed with multiple 
chronic medical conditions to include chondromalacia of both 
the right and left knees, chronic low back pain, headaches 
and dysthymia with a history of narcotic dependence.  The 
veteran is in receipt of a combined 20 percent rating for her 
service-connected chondromalacia of the bilateral knees.  She 
is not in receipt of service connection for any other 
disability.  Accordingly, she does not meet the minimum 
schedular criteria for TDIU of a combined 70 percent 
disability rating under 38 C.F.R. § 4.16 (2005). 

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which 
permanent and total disability for compensation purposes may 
be established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of her disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).  Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  In this case, the RO denied consideration of 
the veteran's TDIU on an extraschedular basis in the December 
2001 rating decision, concluding that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2005).  In this regard, there has been 
no indication that VA's Rating Schedule for disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.

Although the veteran has submitted multiple written 
statements claiming she cannot work because of her service-
connected disabilities, the Board finds no objective medical 
evidence that the veteran's knee conditions alone would 
render her unemployable.  The veteran has provided no 
evidence or information to support her claim of entitlement 
to TDIU other than making an application for the benefit, and 
the record does not support her contention.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reflects that the veteran has held numerous jobs 
since May 1991, including the following: housekeeping, 
certified nursing assistant, residential assistant, sewing 
machine-operator, and telemarketing.  She voluntarily 
resigned from several jobs, including one at Jakel, Inc. 
where she worked at a "sit down" job insulating wires in 
July 1998 and another as a staffed residence provider in 
1997.  Both employers reported that she either resigned to 
take another job or voluntarily resigned.  She states that 
she tried to further her education in the clerical field, 
however, that area of work required deadlines that she said 
she might not be able to make because of her limitations.  
The veteran reports that nursing assistance required too much 
heavy lifting and long periods of standing; factory work 
required long periods of sitting that aggravated the knee 
condition and production requirements were unattainable 
because of physical limitations.  Telemarketing also required 
long periods of sitting that caused pain.  A November 1999 
letter from a supervisor at Allied Services, Inc. indicates 
that the veteran was a volunteer under the Work Experience 
Training Program who, although capable, was unable to stand 
up under the pressure of the job because of the pain she 
experienced.  She was off at least two to three weeks total 
because of severe pain to the back of the neck as well as her 
shoulder.  She also complained of headaches and tingling down 
her neck and reported treatment for pain in her lower 
extremities.  The letter does not mention the veteran's 
knees.

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, the preponderance of the 
evidence is against the veteran's claim that her service-
connected disabilities render her unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the veteran is 
unemployable.  Accordingly, entitlement to TDIU is not 
warranted and the appeal as to this issue must be denied.


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected chondromalacia of the 
bilateral knees is denied.

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected chondromalacia of the 
bilateral knees is denied.

A total disability rating is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


